Name: Council Regulation (EC) No 2447/97 of 8 December 1997 fixing, for the 1998 fishing year, the Community producer price for tuna intended for the industrial manufacture of products falling with CN Code 1604
 Type: Regulation
 Subject Matter: food technology;  prices;  fisheries;  production
 Date Published: nan

 L 340/8 EN Official Journal of the European Communities 11 . 12. 97 COUNCIL REGULATION (EC) No 2447/97 of 8 December 1997 fixing, for the 1998 fishing year, the Community producer price for tuna intended for the industrial manufacture of products falling with CN Code 1604 Whereas, on the basis of the criteria laid down in the first and second indents of Article 9 (2) and in Article 17 ( 1 ) of the abovementioned Regulation, that price for the 1998 fishing year should be increased, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (') and in particular Article 17 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 17 ( 1 ) of Regulation (EEC) No 3759/92 provides that a Community producer price should be fixed for tuna (of the genus Thunnus), skipjack or stripe ­ bellied bonito [Euthynnus (Katsuwonus) pelamis] and other species of the genus Euthynnus intended for the industrial manufacture of products falling within CN code 1604: HAS ADOPTED THIS REGULATION: Article 1 The Community producer price for the fishing year 1 January to 31 December 1998 for tuna (of the genus Thunnus), skipjack or stripe-bellied bonito Euthynnus (Katsuwonus) pelamis and other species of the genus Euthynnus for the industrial manufacture of products falling within CN code 1604 and the commercial speci ­ fications to which it relates is hereby fixed as follows : (ECU/tonne) Species Commercial specifications Community producer price Yellowfin tuna (Thunnus albacares) Whole, weighing more than 10 kg each 1 222 Article 2 This Regulation shall enter into force on 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 December 1997. For the Council The President J. POOS (') OJ L 388 , 31 . 12. 1992, p. 1 . Regulation as amended by Regu ­ lation (EC) No 3318/94. (OJ L 350 , 31 . 12 . 1994, p. 15 .)